KIRKPATRICK, Chief Judge.
I am of the opinion that the effect of the War Time Suspension of Limitations Act,1 as amended by the Contract Settlement Act of 1944, 58 Stat. 667, 41 U.S. C.A. § 101 et seq., was to suspend the running of the limitation, contained in the False Claims Act, 31 U.S.C.A. § 231 et seq., until three years after the termination of hostilities as proclaimed by the President, and that, therefore, the action, as set forth in the “second cause of action”, was timely brought. It is, therefore, unnecessary to discuss the Government’s claim that the six year limitation contained in the False Claims Act does not apply to actions brought by the United States but only to qui tam suits brought by an informer.
The motion to dismiss the second cause of action is, therefore, denied.

. Now 18 U.S.C.A. § 3287.